Citation Nr: 0720603	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa in which the RO denied service connection 
for the cause of the veteran's death.  The appellant is the 
widow of a veteran who had active duty from January 1964 to 
January 1966 and who died in July 1992.  After receiving the 
July 2002 rating decision, the appellant essentially appealed 
the decision to the BVA by submitting additional evidence in 
support of her claim.  However, the RO continued to deny 
service connection for the cause of the veteran's death in 
rating decisions dated in February 2003, May 2003 and August 
2003.  The RO then referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in July 1992 at the age of 50; malignant 
mesothelioma of the pleura was certified as the immediate 
cause of death on his death certificate; no other condition 
was listed as an antecedent cause of death.

3.  The veteran was not service-connected for any 
disabilities at the time of death.  

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's mesothelioma and service, 
to include exposure to herbicides or asbestos, or shows that 
the veteran's mesothelioma was manifested within one year of 
discharge from service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the appellant's claim, a letter 
dated in April 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to her claim.  In fact, 
the April 2002 letter essentially told the appellant to 
provide any relevant evidence in her possession in that it 
informed her of the need to submit (1) evidence showing that 
the disability causing or contributing to the veteran's death 
first began or worsened during military service; (2) evidence 
showing a reasonable possibility that the veteran's 
disability was caused by an injury or disease which began or 
was made worse by military service and (3) medical evidence 
related to non-VA treatment supportive of her claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  
The April 2002 letter also informed the appellant of VA's 
responsibilities in assisting with the development of her 
claim, to include requesting the veteran's service medical 
records, post-service VA medical records and any private 
medical records for which the appellant signed a release.  

In addition to the foregoing, the RO provided the appellant 
with a second VCAA notice related to her claim in March 2006, 
which also informed the appellant of what was necessary to 
substantiate her claim.  In response to this notice, the 
appellant reported to the RO that she did not have any 
additional evidence or information to give to the VA to 
substantiate her claim. See March 2006 VCAA Notice Response.  
She asked that that the RO decide her claim as soon as 
possible. Id.  In light of the appellant's VCAA response, the 
Board concludes that the appellant has actual knowledge of 
the pertinent laws and regulations related to her claim and 
understands the basis of the RO's denial, thus curing any 
potential notice defect with regards to her current claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant).

The veteran's service medical records and identified private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board acknowledges that a VA 
medical opinion has not been associated with the claims file 
in connection with the appellant's claim.  However, in light 
of the lack of objective medical evidence indicating that the 
veteran was exposed to an amount of asbestos that would be 
sufficient to cause mesothelioma, a VA opinion is not 
necessary for resolution of this appeal. See 38 C.F.R. § 
3.159 (c) (4).     

Lastly, since the Board has concluded that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis of appellant's cause of death claim

The veteran passed away from mesothelioma in July 1992 at the 
age of 50. Mesothelioma was certified as the immediate cause 
of death on his death certificate.  No conditions were listed 
as contributing to the veteran's death.  The appellant 
contends that the veteran's mesothelioma is related to 
asbestos that the veteran was exposed to during a transport 
cruise aboard a Navy vessel during the veteran's period of 
service.  Alternatively, the appellant argues that the 
veteran's mesothelioma developed as a result of herbicide 
exposure.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the assertion that the veteran's death is related to his 
military service.  As such, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for 
certain chronic diseases, such as malignant tumors, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to establish service connection for the cause of a 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death or 
be etiologically related to the cause of death. See 38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. 38 C.F.R. 
§ 3.312(c).  If the service-connected disability affected a 
vital organ, careful consideration must be given to whether 
the debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases. 38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312 (c)(4).

	1.  Mesothelioma as a result of asbestos exposure

As set forth above, the appellant has proceeded with two 
theories of entitlement as to the cause of the veteran's 
death.  Her primary theory is that the veteran was exposed to 
asbestos while aboard a Navy ship during service; and that 
this exposure later led to the development of his 
mesothelioma. See May 2006 BVA hearing transcript, p. 2; 
August 2005 VA Form 9.  Specifically, the appellant asserts 
that the veteran was aboard the U.S.S. General William A. 
Mann (hereinafter referred to as the U.S.S. Mann) for 
approximately 3 to 4 weeks while being transported from the 
United States to Vietnam in 1965; and that during this period 
of time, the veteran's sleeping quarters consisted of bunks 
that were 4 or 5 rows high that were located under heating 
pipes covered in asbestos. May 2006 BVA hearing transcript, 
pgs. 2, 8.  The appellant testified that the veteran told her 
that "things [got] stirred up" in his bunk area aboard ship 
and that there was "stuff in the air" as a result of 
servicemen tossing blankets, roughhousing and telefighting in 
his bunk room. Id., 
p. 3.  The appellant also reported that after the veteran was 
diagnosed with mesothelioma, he told her that he felt his 
cancer developed as a result of exposure to asbestos aboard 
the U.S.S. Mann; and that the veteran did not perform any 
post-service job which exposed him to asbestos. Id., pgs. 3-
4; August 2005 VA Form 9.  

In regards to adjudicating the appellant's asbestos claim, 
the Board observes that there is no statute specifically 
dealing with asbestos and service connection for asbestos-
related diseases, nor has the Secretary of VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims. See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims. VAOPGCPREC 
4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. Id., at Subsection (a).  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials, and thermal insulation. Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment. Id., at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Id., at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate). Id. 

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence suggestive of 
such a linkage is required, and the appellant's medically 
untrained opinion is not competent. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As to disorders related to 
asbestos exposure, the absence of symptomatology during 
service or for many years following separation does not 
preclude the eventual development of the disease.  The latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the time length of exposure is not material, as 
individuals with relatively brief exposures of less than one 
month have developed asbestos-related disorders. See VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2) 
(rescinded on 12-13-05 by M21-1MR, Part III, IV and V).

In this case, the veteran's DD-214 and personnel records 
provide no evidence of exposure to asbestos based on job 
duties.  The veteran's DD-214 indicates that he served in the 
Army as a weapons infantryman.  His personnel "record of 
assignment sheet" and "enlisted qualifications record" 
note that he participated in foreign service as part of the 
United States Army Pacific Command (USARPAC) from September 
1965 to January 1966 in Vietnam; and that his classification 
in terms of a military occupation specialty was that of a 
light weapons infantryman.  In addition, the Board observes 
that the service personnel records associated with the claims 
file do not indicate that the veteran traveled on the U.S.S. 
Mann during his period of service, as reported by the 
appellant.  However, other evidence contained in the record 
submitted by the appellant indicates that such travel did in 
fact occur.

In this regard, the appellant submitted a copy of a postcard 
folder apparently sent by the veteran to his family after he 
sailed on the U.S.S. Mann in October 1965. See March 2003 
letter from the appellant's representative with attached 
photos.  This postcard folder, addressed to the veteran's 
mother and postmarked in October 1965, has the saying "The 
Ship I Sailed On" stamped in capital letters on the front.  
It contains copies of photographs of the U.S.S. Mann; and a 
handwritten note apparently drafted by the veteran over a 
picture of the U.S.S. Mann which states that "this is the 
ship we rode on." Id.  One of the postcard photographs 
contained in the folder pertains to troop berths showing 
soldiers' bunks located under piping that the appellant 
contends was covered by asbestos.  The appellant apparently 
scanned and enlarged this photograph and submitted it for the 
file. Id.  In addition, the appellant submitted a statement 
by a commercial photographer who took the pictures contained 
in the postcard folder. See January 2004 statement from the 
appellant's representative; September 2003 statement from 
P.L.  The photographer reported that he took the postcard 
folder photographs in the late 1950's (although he was 
uncertain as to the exact date).  He also reported that U.S. 
troops were transported by ships rather than by air at the 
time he took the photographs in the late-1950's. Id.  

Thus, even though the postcard folder itself shows only that 
non-Navy servicemen were transported via Navy ship in the 
1950s, the veteran's handwritten note to his family on the 
postcard folder reporting that he traveled on the designated 
ship (the U.S.S. Mann) in conjunction with the October 1965 
postmark on the folder is evidence indicative that the 
veteran traveled aboard the U.S.S. Mann during his period of 
service.  However, none of the records contained in the 
claims file reflect the time frame that the veteran was 
aboard the U.S.S. Mann during transport.  

The appellant's representative has stated that it would have 
taken the veteran approximately 3 weeks or so to reach 
Vietnam from the United States, based upon the 
representative's prior experience with other veterans. See 
March 2003 letter from the appellant's representative.  
Assuming that the veteran was aboard the U.S.S. Mann for the 
time period suggested by the appellant, this service alone 
aboard ship is insufficient evidence to show that the veteran 
was exposed to asbestos.  For the record, the Board observes 
that the veteran's service medical records are negative for 
reference to asbestos exposure; and an asbestos-related 
disease is also not shown in such records.  While these 
records do show that the veteran reported some complaints of 
breathing difficulties during his initial period of service 
that appear to have been associated with allergies, these 
records are dated prior to the veteran's transport to 
Vietnam. See service medical records dated from February 1965 
to July 1965.  At separation in January 1966, the veteran's 
clinical examination revealed that his lungs and chest were 
normal; and a routine chest 
x-ray revealed that his heart and lungs were within normal 
limits. See January 1966 report of medical examination; 
January 1966 radiographic report.  Lastly, the Board observes 
that the veteran denied upon his separation from service that 
he experienced shortness of breath, pain or pressure of the 
chest or chronic cough. See January 1966 report of medical 
history.  

However, even if the Board assumes that the veteran was 
exposed to asbestos during his travel aboard the U.S.S. Mann, 
service connection for the veteran's cause of death could not 
be granted in this case as there is no competent medical 
evidence that establishes any causative relationship between 
the veteran's assumed asbestos exposure and the veteran's 
mesothelioma.  The only post-service medical evidence 
addressing this issue consists of a letter from G.L., M.D., 
the veteran's treating physician; and this letter essentially 
indicates that it is unlikely that the veteran was exposed to 
a sufficient amount of asbestos to cause mesothelioma during 
his brief service voyage. See May 2003 letter from Dr. L.   

In his letter, Dr. L. reports that the appellant asked him 
for a medical opinion as to whether the veteran's exposure to 
asbestosis wrapped pipes on a military ship could have led to 
the development of mesothelioma.  In addressing this 
question, Dr. L. was asked to presume that the veteran had 
been exposed to these pipes for a several week period of 
time.  In responding to the appellant's request, Dr. L. 
explained that malignant mesothelioma is essentially an 
untreatable condition that is frequently caused by exposure 
to asbestos.  He indicated that generally a one time 
substantial exposure to asbestosis can lead to mesothelioma; 
and in these instances, mesothelioma will typically present 
itself 20 to 30 years post-exposure.  In comparison to 
"substantial" exposure, Dr. L. reported that it is now 
generally understood that a minimal exposure to asbestosis 
probably does not cause a significant risk of mesothelioma.  
Thus, the risk of one's development of mesothelioma involves 
a determination of whether the person had "substantial" 
exposure versus "minimal" exposure to asbestos.  Therefore, 
the real question in this case (a question Dr. L. indicated 
may be completely unanswerable) is how much actual exposure 
to asbestos the veteran had aboard the U.S.S. Mann.    

In addressing the possible extent of the veteran's asbestos 
exposure during service, Dr. L. indicated his belief that the 
veteran's exposure would be considered minimal and probably 
insufficient to cause mesothelioma if the asbestos pipe 
wrappings aboard that U.S.S. Mann were in good shape, not 
tattered, not hanging down, not very extensive and not 
disturbed or jarred.  On the other hand, he stated that if 
the pipes where the veteran slept were very extensive, 
possibly frayed and were disturbed in some way, this would 
create a much higher ambient asbestosis fiber content; and 
the asbestos exposure would very much more likely lead to the 
development of mesothelioma.  In making the above-referenced 
statements, Dr. L. indicated that there was probably no way 
to definitely answer the specific question of how much 
asbestos the veteran was actually exposed to.  Thus, he was 
unable to opine that the veteran's assumed asbestos exposure 
in service was "substantial" enough to cause his 
mesothelioma.  

The Board finds Dr. L.'s letter insufficient to support the 
appellant's claim of entitlement service connection for the 
cause of the veteran's death because it does not conclude 
that the veteran's mesothelioma was more likely than not 
caused by his exposure to asbestos during service.  Even if 
Dr. L. had supplied such an opinion, the Board would find it 
to be unpersuasive as it would be based entirely upon 
speculation since there is no way of knowing how much 
asbestos the veteran was actually exposed to during his brief 
voyage on the U.S.S. Mann.  Although the appellant has argued 
that the pipes aboard the U.S.S. Mann "could have 
deteriorated and/or been damaged by the soldiers "horsing 
around" and killing time on their trip to Vietnam" and that 
the pictures she supplied of the U.S.S. Mann "could have 
been" out of date by the time the veteran was aboard ship, 
there is no evidence of record indicating that such 
deterioration or damage occurred and there is no way to 
ascertain that type of information. See August 2005 VA Form 
9.  To find otherwise would be entirely speculative; and the 
law does not permit service connection based upon speculative 
or conjectural medical opinions on etiology. See 38 C.F.R. § 
3.102. See also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that veteran was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to be medical nexus evidence to well-ground cause 
of death claim).  For these same reasons, a VA opinion would 
not be useful and is not necessary in this claim, since any 
such opinion would also be based entirely upon speculation 
regarding the extent of the veteran's exposure to asbestos 
during his period of service.  

Other than Dr. L.'s letter in the claims file, there is no 
medical evidence that addresses a possible relationship 
between the veteran's assumed asbestos exposure in service 
and the development of his mesothelioma.  While the appellant 
has indicated in one statement that experts have told her 
that as little as a fiber of asbestos can be sufficient to 
cause mesothelioma, the only evidence produced in support of 
this statement was a magazine advertisement by a plaintiff's 
law firm specializing in asbestos claims. See August 2005 VA 
Form 9 with attached law firm advertisement.  This 
advertisement does not reference any medical literature or 
medical providers supportive of such a statement; nor does it 
reflect any probative information related to this claim. 

Therefore, in light of Dr. L.'s medical opinion that the 
veteran would have needed to experience at least a one time 
substantial exposure to asbestos for the development of 
mesothelioma to occur and the lack of evidence indicating 
that the veteran had such substantial (versus minimal) 
exposure, service connection based upon a theory of asbestos 
exposure must be denied.  


	2.  Mesothelioma as a result of herbicide exposure 

As set forth above, service connection may be established for 
a disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, the Board notes that 
there is a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam War. See 38 
C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the conditions listed 
below.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).

The Board notes that the veteran's service record reflects 
his service in the Republic of Vietnam.  Thus, the veteran is 
presumed to have been exposed to herbicides. See 38 C.F.R. § 
3.307(a)(6)(iii).  However, the Board finds that the veteran 
would not have been entitled to presumptive service 
connection for his mesothelioma based on the presumptive 
exposure, since mesothelioma is not one of the enumerated 
disabilities recognized by VA as being etiologically related 
to herbicide exposure.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.

However, service connection on a direct basis is not 
warranted in this case since there is no competent medical 
evidence of nexus between the veteran's mesothelioma and his 
military service, to include presumed Agent Orange exposure 
therein.  In fact, as discussed above, the one medical 
opinion that directly addresses the question of etiology of 
the veteran's mesothelioma indicates a possible relationship 
to exposure to asbestos during service, not exposure to 
herbicides. See May 2003 letter from Dr. L.  As such, the 
Board concludes that the preponderance of the evidence is 
against the appellant's direct claim that the veteran 
developed mesothelioma in service or that it is causally or 
etiologically related to service.  Service connection on a 
presumptive basis for a malignant tumor pursuant to 38 C.F.R. 
§ 3.309 (a) is also denied since the first evidence of post-
service pleural effusion was not noted until October 1991; 
and the veteran's diagnosis of mesothelioma was not made 
until May 1992, over 35 years after he separated from 
service. See private medical records dated in October 1991 
and May 1992.   

C.  Conclusion 

Therefore, the Board concludes that the evidence of record 
does not establish that the veteran's cause of death from 
mesothelioma manifested as a result of either asbestos 
exposure or herbicide exposure in service.  Further, there is 
no competent medical evidence that otherwise links the 
veteran's mesothelioma to a disease or injury in service.  
While the appellant obviously and sincerely believes that the 
veteran's experiences in service unfortunately resulted in 
the manifestation of his cancer, her opinion on this matter 
does not constitute competent medical evidence sufficient to 
support her claim since she has not been shown to have the 
requisite training or knowledge to offer a medical opinion as 
to the etiology of the veteran's death-causing disease. 
Espiritu v. Derwinski, supra.  

In the absence of any competent medical evidence supporting 
entitlement to the benefit sought, the preponderance of the 
evidence is against the appellant's claim.  Accordingly, the 
claim must be denied.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


